         Case 1:20-cv-09727-KPF Document 10 Filed 01/27/21 Page 1 of 2




                                                                  COURTESY COPY

                                    January 27, 2021




By Email



                                                    MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

      Re: Evelina Calcano v. Andy & Evan Industries, Inc., 1:20-cv-09727 (KPF)

Your Honor:

              This case is presently scheduled for an Initial Conference on Friday
February 5, 2021. The parties are engaged in settlement negotiations and hope to
resolve the case in the next 30 days. I have consulted with Plaintiff’s counsel, Jeffrey
Gottlieb, Esq. We jointly request that the Initial Conference be adjourned by at least 30
days in order to allow the parties to attempt to resolve the case without further action of
the Court. This is the first request for such an adjournment.

              Thank you for your consideration.

                                                       Respectfully submitted,


                                                       /s/ Katherine B. Harrison
                                                       Katherine B. Harrison


cc: Jeffrey M. Gottlieb, Esq.
         Case 1:20-cv-09727-KPF Document 10 Filed 01/27/21 Page 2 of 2


Application GRANTED. The initial pretrial conference scheduled for
February 5, 2021, is hereby ADJOURNED to March 5, 2021, at 3:00
p.m. The parties are directed to submit a joint letter and, if
applicable, a Proposed Case Management Plan and Scheduling Order on
or before February 25 2021.

Dated:      January 27, 2021              SO ORDERED.
            New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
